DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Status
	Claims 1, 4, 11, 16, 27-28, 30, 33-34, 39, 43, 46, 48-49 and 73-74 are rejected.
	Claims 7-8 are withdrawn.
	Claims 2-3, 5-6, 9-10, 12-15, 17-26, 29, 31-32, 35-38, 40-42, 44-45, 47 and 50-72 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2021, has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 11, 16, 27-28, 30, 33-34, 39, 43, 46, 48-49 and 73-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rocklitz et al. (US 2008/0282890) [hereinafter Rocklitz] in view of Morgan (US 2006/0272305).
With respect to claims 1 and 11, Rocklitz discloses a fluted sheet 122, as shown in Fig. 8, having: filtration media having a configuration 122a (first set of pleat folds) forming a first face of the sheet 122 and a configuration 122d (second set of pleat folds) forming a second face of the sheet 122, such that the filtration media extends between the first set of pleat folds 122a and the second set of pleat folds 122d, as shown in Fig. 8; and a plurality of flutes formed in the filtration media, said flutes extending between the first and second faces of the sheet 122, as shown in Fig. 8; wherein at least a portion of the plurality of flutes demonstrate a taper from the first face of the sheet 122 to the second face of the sheet 122, as shown in Fig. 8, wherein the first set of pleat folds 122a follows a first profile of the flutes at the first face of the sheet 122 and the second set of pleat folds 122d follows a second profile of the flutes at the second face of the sheet 122, wherein the first profile and second profile have different shapes, as shown in Fig. 9A; wherein the portion of the plurality of flutes demonstrating a taper have a taper in cross sectional area (see paragraph 0101; as the fluted media 122 tapers from 122a to 122d, the cross sectional surface area between the fluted sheet 122 and the facing sheet 123 decreases) and a substantially uniform height from the first face of the media pack to the second face of the media pack (see paragraph 0083, height J can remain about the same over the length of the flute), as shown in Figs. 8 and 9A; and wherein the filtration media includes cellulose fibers (see paragraphs 0010 and 0065).
	Rocklitz does not disclose the filtration media having a back and forth arrangement; and wherein the filtration media includes at least 50 percent cellulose 
	With respect to the filtration media having a back and forth arrangement: Morgan discloses a filter 10, as shown in Fig. 1, having a sheet 18 of corrugated filter media, as shown in Fig. 2.  The sheet 18 is folded back and forth upon itself, as shown in Figs. 4 and 5, in order to provide a filter element construction (see paragraph 0008).  It would have been obvious to one of ordinary skill in the art to provide the sheet disclosed by Rocklitz with a back and forth arrangement, as taught by Morgan, in order to formed the sheet into a filter element (see paragraph 0008) and use it to filter fluids.
	With respect to the filtration media including at least 50 percent cellulose fibers by weight of the fibers in the filtration media; and wherein the filtration media includes at least 90 percent cellulose fibers by weight of the fibers in the filtration media: Rocklitz teaches that the filtration media is a non-woven fibrous material (cellulose fibers, synthetic fibers, or both) (see paragraph 0065).  This implies that the filtration media may be 100% cellulose fibers, which meets the “at least 50% cellulose fibers” and “at least 90% cellulose fibers” limitations.  Furthermore, Rocklitz teaches it should be understood that the ability to provide a sharp edge on the media, in order to reduce masking, which is to reduce the radii of contact between a fluted sheet and a facing sheet of the media, depends on a number of factors including the composition of the media itself and the processing equipment used for providing coining, bending, folding, or creasing, and that in general, the ability to provide a relatively sharp contact point depends on the weight of the media and whether the media contains fibers that resist tearing or cutting (see paragraph 0079).  This means that the percentage of fibers by 

With respect to claim 4, Rocklitz discloses wherein the portion of the plurality of flutes demonstrating a taper have a substantially uniform width from the first face of the media pack to the second face of the media pack, as shown in Figs. 8 and 9A.

With respect to claim 16, Rocklitz discloses wherein the taper begins part way down the flutes, as shown in Fig. 8.

	With respect to claim 27, Rocklitz discloses wherein at least 25% of the flutes in the pleated filtration media pack comprise at least one ridge 128 between adjacent flute peaks 125 and extending along at least 25% of the flute length between the first set of pleat folds and the second set of pleat folds, as shown in Figs. 8 and 9A.

With respect to claims 28 and 48, Rocklitz discloses wherein at least 25% of the flutes in the pleated filtration media pack comprise at least two ridges 128, 129, between adjacent flute peaks 125, as shown in Fig. 9A.


Rocklitz does not disclose the filtration media having a back and forth arrangement; wherein the media length is substantially constant from the first face to the second face of the sheet; and wherein the flutes exhibit a width to height aspect ratio of at least 2.0.
	With respect to the filtration media having a back and forth arrangement: Morgan discloses a filter 10, as shown in Fig. 1, having a sheet 18 of corrugated filter media, as shown in Fig. 2.  The sheet 18 is folded back and forth upon itself, as shown in Figs. 4 and 5, in order to provide a filter element construction (see paragraph 0008).  It would have been obvious to one of ordinary skill in the art to provide the sheet disclosed by Rocklitz with a back and forth arrangement, as taught by Morgan, in order to formed the sheet into a filter element (see paragraph 0008) and use it to filter fluids.

	With respect to wherein the flutes exhibit a width to height aspect ratio of at least 2.0: Rocklitz teaches the flutes exhibit a width to height aspect ratio greater than about 2.2 (see paragraph 0009).  Rocklitz further teaches that “techniques for improving filtration performance include selecting geometries and configurations that improve filtration performance in general, and that improve filtration performance under selected filtration conditions.  Exemplary flute geometries and configurations that can be altered to improve filtration performance include flute masking, flute shape, flute width height ratio, and flute asymmetry.  In view of the wide selection of flute geometries and 

With respect to claim 33, Rocklitz discloses wherein the portion of the plurality of flutes demonstrating a taper have a taper in cross sectional area and have a substantially uniform height from the first face of the media pack to the second face of the media pack, as shown in Fig. 8.



With respect to claim 39, Rocklitz as modified by Morgan lacks wherein the filtration media includes at least 90 percent cellulose fibers by weight of the fibers in the filtration media: Rocklitz teaches that the filtration media is a non-woven fibrous material (cellulose fibers, synthetic fibers, or both) (see paragraph 0065).  This implies that the filtration media may be 100% cellulose fibers, which meets the “at least 90% cellulose fibers” limitation.  Furthermore, Rocklitz teaches it should be understood that the ability to provide a sharp edge on the media, in order to reduce masking, which is to reduce the radii of contact between a fluted sheet and a facing sheet of the media, depends on a number of factors including the composition of the media itself and the processing equipment used for providing coining, bending, folding, or creasing, and that in general, the ability to provide a relatively sharp contact point depends on the weight of the media and whether the media contains fibers that resist tearing or cutting (see paragraph 0079).  This means that the percentage of fibers by weight of the fibers in the media is a result-effective variable, which can be modify according to the desired sharp contact points, and this would have been obvious to one of ordinary skill in the art in order to reduce masking and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of percentages 

With respect to claim 43, Rocklitz discloses at least one of a first profile of the flutes or a second profile of the flutes having a peak 125 with a tip formed therein such that the tip extends beyond the general profile of the flute, as shown in Fig. 9A.

With respect to claim 46, Rocklitz as modified by Morgan lacks wherein the flutes exhibit a D2/D1 value of at least 1.4.  However this is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

With respect to claim 49, Rocklitz as modified by Morgan lacks wherein the ridges are non-parallel to one another.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent 

	With respect to claims 73-74, Rocklitz as modified by Morgan lacks wherein the flutes have a media cord percentage of at least 1%.  However, Rocklitz teaches that variations of the standard A and standard B flutes have been used in a variety of z-filter arrangements, and DCI standard B flute can have a media-cord percentage of about 3.6%, and the DCI standard A flute can have a media-cord percentage of about 6.3 (see paragraph 0075).  Rocklitz further teaches that the media-cord percentage can be determined according to a formula (see paragraph 0073).  Rocklitz teaches that improved performance of filtration media can be achieved by providing a flute configuration or structure that enhances filtration (see paragraph 0076). Therefore, the media-cord percentage is a result-effective variable and it would have been obvious to one of ordinary skill to provide the flutes disclosed by Rocklitz as modified by Morgan having a media cord percentage of at least 1%, as claimed by applicant, in order to provide a flute configuration that enhances filtration (see paragraph 0076 of Rocklitz) and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages (see Peterson, 315F.3d at 1330, 65 USPQ 2d at 1382).


Response to Arguments
on February 09, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that claim 7 should be rejoined as it is generic to elected species a-f: Applicant elected species a, as shown in Figs. 6-8D and the limitations of claim 7 are drawn to the species b, as shown in Fig. 9A, which was not elected.  Claim 7 remains withdrawn.
	In response to applicant’s argument that Rocklitz does not teach a minimum requirement of 50 percent cellulose fibers by weight in the filtration media, as required by amended claim 1: Rocklitz teaches that the filtration media is a non-woven fibrous material (cellulose fibers, synthetic fibers, or both) (see paragraph 0065).  This implies that the filtration media may be 100% cellulose fibers, which meets the “at least 50% cellulose fibers” limitation.  Furthermore, Rocklitz teaches it should be understood that the ability to provide a sharp edge on the media, in order to reduce masking, which is to reduce the radii of contact between a fluted sheet and a facing sheet of the media, depends on a number of factors including the composition of the media itself and the processing equipment used for providing coining, bending, folding, or creasing, and that in general, the ability to provide a relatively sharp contact point depends on the weight of the media and whether the media contains fibers that resist tearing or cutting (see paragraph 0079).  This means that the percentage of fibers by weight of the fibers in the media is a result-effective variable, which can be modify according to the desired sharp contact points, and this would have been obvious to one of ordinary skill in the art in order to reduce masking and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of 
	In response to applicant’s argument that Rocklitz as modified by Morgan does not teach the flutes exhibit a width to height aspect ratio of at least 2.0, as required by amended claim 30: This argument is not persuasive.  Rocklitz teaches the flutes exhibit a width to height aspect ratio greater than about 2.2 (see paragraph 0009).  Rocklitz further teaches that “techniques for improving filtration performance include selecting geometries and configurations that improve filtration performance in general, and that improve filtration performance under selected filtration conditions.  Exemplary flute geometries and configurations that can be altered to improve filtration performance include flute masking, flute shape, flute width height ratio, and flute asymmetry.  In view of the wide selection of flute geometries and configurations, the filter element can be configured with desired filter element geometries and configurations in view of the various flute geometries and configurations to improve filtration performance” (see paragraph 0076).  Therefore, flute width height ratio is a result-effective variable that can be optimize to improve filtration performance, and it would have been obvious to one of ordinary skill to provide the claimed width to height aspect ratio in order to improve filtration performance (see paragraph 0076 of Rocklitz) and since the claimed ratio is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778